                Case 21-01776-LT7          Filed 06/08/21    Entered 06/08/21 11:59:22       Doc 46    Pg. 1 of 2



                     1    uBarnes & Thornburg LLP
                          Jonathan J. Boustani, Bar No. 274748
                     2    jboustani@btlaw.com
                     3    655 West Broadway, Suite 1300
                          San Diego, California 92101
                     4    Telephone:    (619) 321-5000
                          Facsimile:    (310) 284-3894
                     5
                          Jonathan D. Sundheimer
                     6           Admitted Pro Hac Vice
                     7    jsundheimer@btlaw.com
                          11 S. Meridian Street
                     8    Indianapolis, Indiana 46204
                          Telephone:     (317) 231-7319
                     9    Facsimile:     (317) 231-7433
                10
                          Attorneys for SREIT 4820 Indianapolis Drive, L.L.C.
                11

                12                                 UNITED STATES BANKRUPTCY COURT

                13                                 SOUTHERN DISTRICT OF CALIFORNIA
                14                                                        Case No. 21-01776-LT7
                15                                                        Chapter 7
                16        In re                                           LANDLORD’S STATUS REPORT RE:
                                                                          EMERGENCY AMENDED MOTIONS TO
                17        HYPERIKON, INC.,                                COMPEL PAYMENT [ECF NO. 23] AND
                                                                          FOR RELIEF FROM THE AUTOMATIC
                18                           Debtor.                      STAY [ECF NO. 25]
                19
                                                                          Date: June 10, 2021
                20                                                        Time: 2:00 p.m.
                                                                          Place: Department / Chamber 3 — Room 129
                21                                                        Judge: Hon. Laura S. Taylor
                22

                23                SREIT 4820 Indianapolis Drive, L.L.C. (the “Landlord”) hereby submits the following
                24       status report in the above entitled matter per the Court’s minute entry [ECF No. 34] and Order on
                25       Amended Emergency Motion to Compel Payment under 11 U.S.C. § 365(d)(3) or, in the Alternative,
                26

                27

                28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
    SAN DIEGO
                Case 21-01776-LT7                Filed 06/08/21        Entered 06/08/21 11:59:22              Doc 46       Pg. 2 of 2



                     1   Provide Adequate Protection under § 363(e) [ECF No. 39] (the “Order”) 1 with respect to the May

                     2   2021 rent due to the Landlord:

                     3              1.       Counsel for the Landlord and Leonard J. Ackerman, Trustee (the “Trustee”), met

                     4   and conferred telephonically on June 7, 2021, and on June 8, 2021.

                     5              2.       As of the most recent conference between counsels for the Landlord and the Trustee,

                     6   the Trustee was unable to provide the Landlord with payment, or with proposed adequate

                     7   protection, for the May 2021 obligations due under the Lease.

                     8              3.       For future rent, coming due on July 1, 2021, under the Lease, the Trustee was

                     9   agreeable to having the Subtenant timely direct all rent payments due under the Sublease for the

                10       calendar month of July 2021 to the Landlord. Further, the Trustee was agreeable to authorizing the

                11       Landlord to use use the funds received from the Subtenant for the obligations due under the Lease

                12       on July 1, 2021, which obligations amount to $57,369.98. The Trustee agreed that any amounts

                13       paid by the Subtenant that exceed the obligations due under the Lease on July 1, 2021, shall remain

                14       in the Landlord’s attorney’s trust account until: (i) the Court directs distribution of the same or (ii)

                15       the Landlord and Trustee agree, in writing, to distribution of the same.

                16                  4.       The Landlord understands that the Trustee intends to file a motion to reject the Lease

                17       and the Sublease by the end of June.

                18
                                    Respectfully submitted,
                19

                20                                                                          BARNES & THORNBURG LLP
                             Date: June 8, 2021
                21

                22                                                                      By: /s/ Jonathan J. Boustani
                                                                                             Jonathan J. Boustani
                23
                                                                                            Attorneys for SREIT 4820 Indianapolis
                24                                                                          Drive, L.L.C.

                25

                26

                27

                28       1
                             All undefined, capitalized terms herein shall have the sames meanings ascribed to such terms in the Order.
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
                                                                                   -2-
    SAN DIEGO
